Mr. President, at the
outset, I would like to congratulate you, Sir, on your
election as President of the General Assembly at its fifty-
second session. I also wish to thank your predecessor, Mr.
Razali Ismail, for his excellent work during the last session
of the General Assembly.
The ongoing session of the General Assembly is
crucial in terms of showing the capability of the United
Nations to react adequately to changes in the global scene
after the end of the cold war, mainly in connection with
problems humankind faces on the eve of the new
millennium. We all know that if the United Nations is to
meet the expectations and needs of the new era, it must go
through a process of reform. The Slovak Republic
welcomes the Secretary-General’s report (A/51/950) entitled
“Renewing the United Nations: a programme for reform”
and supports his endeavours to streamline the work of the
Organization in order to achieve greater unity of purpose,
strategic deployment of resources, coherence of efforts and
flexibility in response.
The suggestions included in the Secretary-General’s
report reveal a firm determination to transform the United
Nations into a centre which takes an active part in
governing international relations, in accordance with its
main principles enshrined in the Charter of the United
Nations. Though one of the basic goals of the reform is
to streamline the work of the Organization, along with
cost-saving, the latter should not be the final goal of the
reform, since this approach itself does not lead to the
strengthening of the United Nations system. Any reform
of the Organization which would lead to a weakening of
its position is not acceptable.
The financing of the United Nations is necessarily an
integral part of its reform, since continuation of the
current financial crisis has a grave impact on the
performance of the Organization. We believe the principle
of honouring legal obligations — in this case, the
payment of assessed contributions — should be a basis
for any solution to be adopted, although we understand
that a number of countries are in arrears to the
Organization because their rates of assessment do not
reflect their capacity to pay.
Slovakia belongs to a small group of countries —
so-called good contributors — having paid its regular
budget contributions in full and on time this year. With
regard to our peacekeeping- budget assessment, the
General Assembly decided to allocate Slovakia to group
C of Member States for the period 1993 to 1996. We continue to believe that there is no need to limit
this decision strictly to such a short period. Speaking in
terms of capacity to pay, Slovakia simply belongs to group
C of the Member States. For this reason, the General
Assembly should no longer postpone its decision on the
permanent allocation of Slovakia to group C of the Member
States for the financing of United Nations peacekeeping
operations. We expect that the General Assembly at its
fifty-second session will take a decision confirming the
permanent presence of Slovakia in this group. It was also
on the understanding of the difficult financial situation of
the United Nations that Slovakia, on the eve of the fifty-
second session of the General Assembly, paid in full its
arrears to the peacekeeping budget for the period 1993-
1996.
The maintenance of international peace and security
remains one of the main priorities of the United Nations
and peacekeeping operations are a key instrument available
in this regard. As experience in recent years has shown, the
ability to respond quickly with adequate mandate and
means is a prerequisite to the successful completion of
peacekeeping operations. The Slovak Republic fully
supports the Secretary-General’s efforts to build up the
United Nations standby arrangement system and to establish
a rapidly deployable mission headquarters team. We are
ready to participate actively in this system while
considering the allocation of appropriate means.
Post-conflict peace-building is of crucial importance
should a conflict resolution achieve lasting results. In recent
years, the reconstruction of a conflict-torn society has
involved a variety of actions. Many actors have been
engaged in this process while lacking integrated
coordination. Therefore, we welcome the decision of the
Secretary-General to make the Department of Political
Affairs the focal point for defining objectives, criteria and
operational guidelines in this regard, as well as his intention
to strengthen the role of a special representative of the
Secretary-General to be responsible for the implementation
of peace-building initiatives in the field. At the same time,
in our view, it is still necessary clearly to define the
competence, interaction and feedback between the
Department of Political Affairs and the special
representative of the Secretary-General.
The contribution of the Slovak Republic to the work
of the United Nations rests first of all upon the concrete
fulfilment of the primary purposes of the Organization, such
as the maintenance of international peace and security.
Slovakia has been currently contributing its troops and
military observers to the United Nations Transitional
Administration for Eastern Slavonia, Baranja and Western
Sirmium (UNTAES) in Eastern Slavonia and to the
United Nations Observer Mission in Angola (MONUA)
in Angola. It also takes active part in the work of the
Special Committee on Peacekeeping Operations, of which
it became a member in April this year, and thus
contributes to the improvement of the planning and
control system of United Nations peacekeeping
operations. On this occasion, I can state with full
responsibility that the Slovak Republic is interested in and
is ready to continue contributing to United Nations
peacekeeping operations.
Experience has proven that small and mid-size States
are capable of bearing their part of the responsibility for
stability and security in individual world regions. In this
connection, the Government of the Slovak Republic has
decided to present its candidature for a non-permanent
seat in the Security Council for the term 2000-2001. We
believe that the candidature of the Slovak Republic, which
is not currently a member and has no representative in
any of the principal United Nations organs, can win the
support of the Member States in order to increase the
representativeness and democratic nature of this body.
Along with the reform measures initiated and
undertaken by the Secretary-General within his
competence, a discussion of important issues that reside
within the jurisdiction of Member States is under way. A
number of stimulating as well as antagonistic opinions
reflecting the complexity of the process have been
formulated. The most evident example of this is the
question of Security Council reform. It is in all our
interests that the Security Council’s composition and
decision-making procedure reflect the significant changes
that have taken place on the international political scene
during the last three decades. The Security Council’s
reform should result in an enhancement of its legitimacy
and representativeness, while maintaining its ability to
react promptly.
In our view, a new geopolitical situation on the
global scene should be reflected in a new concept of the
Security Council. Apparently, a decisive part of the
general membership is not ready for such a step and
political circumstances have not sufficiently matured. At
the same time, the efforts aimed at restructuring the
Security Council within a predetermined timetable, even
in the absence of a general agreement, might be
counterproductive. Since Security Council reform is an
extremely important and sensitive issue for the further
existence of the Organization, Slovakia prefers a
2


continued and thorough discussion in this regard without an
artificial acceleration of the whole process.
The change of priorities in international politics after
the end of the cold war, in particular the utmost necessity
to solve various socio-economic problems, seems to have
shifted arms control and disarmament issues out of sight.
Concerned about this negative trend, we feel that
disarmament should again be given priority in the United
Nations agenda.
Recently, the Slovak Republic, as a new member of
the Conference on Disarmament, was honoured to chair that
unique multilateral disarmament forum. We are convinced
that the Conference on Disarmament must play a further,
indispensable role in solving the most important issues of
international security, stability, peace, arms control and
disarmament.
Besides the opening of concrete negotiations on the
prohibition of the production of fissile materials for
weapons and other explosive devices, we find especially
important the question of a global and comprehensive ban
of anti-personnel landmines. We understand the efforts to
bring this issue to the Conference’s agenda and the Ottawa
process to be fully complementary. We highly appreciate
the agreement on the text of the Ottawa convention reached
recently in Oslo.
The Slovak Republic has been continuously engaged
in a number of activities that contribute to the alleviation of
the consequences of the use of anti-personnel landmines.
Reflecting the provisions of the Ottawa convention on the
prohibition of anti-personnel landmines, we would like to
offer our assistance in mine-clearance programmes by
putting at the United Nations disposal a mine-clearance unit
that would follow up on the very successful performance of
the Slovak Engineer Battalion in former Yugoslavia.
We welcomed with satisfaction the conclusions
reached at the first session of the Preparatory Committee
for the Sixth Review Conference of the Parties to the
Treaty on the Non-Proliferation of Nuclear Weapons (NPT).
It is important that the technical and formal approach to the
work of the Preparatory Committee has been altered, thus
establishing favourable conditions for the success of the
Review Conference.
The Slovak Republic, which uses nuclear energy
solely for peaceful purposes, has supported all steps
designed to lead to the elimination of nuclear weapons.
As one of the 44 countries needed to ensure the
Convention’s entry into force, the Slovak Republic is
prepared to ratify the Comprehensive Nuclear-Test-Ban
Treaty (CTBT) before the end of this year. I would also
like to state that Slovakia has been honoured to chair the
Preparatory Commission for the CTBT Organization.
This year’s entry into force of the Chemical
Weapons Convention can undoubtedly be considered the
most significant event in the field of disarmament. The
Slovak Republic has been striving to strengthen the
Convention through its active approach to the work of the
Organization for the Prohibition of Chemical Weapons.
We are proud to state that some of the Organization’s
inspectors were trained in facilities provided by the
Slovak Republic. We are interested in continuing these
activities in order to help the Organization fulfil its
verification and preventive functions.
Support for economic and social progress is one of
the basic missions of the United Nations. We welcome
the creation of a new Department of Economic and Social
Affairs, and we believe that this will lead to its further
streamlining and efficient performance. The Organization
is a unique forum that can facilitate close cooperation and
partnership for development among Governments, civil
society, the private sector and regional and global
organizations.
The role of the Economic and Social Council, as set
forth 50 years ago in the United Nations Charter, needs
to be revised. In a time of changing social and economic-
development philosophy, it is necessary to strengthen the
policy-management and coordination roles of the
Economic and Social Council, as well as its position in
the macroeconomic-policy-coordination dialogue. The
reform of the subsidiary bodies of the Economic and
Social Council and the rationalization of their structure,
work and functions require, in our opinion, a careful
approach, one to be taken with full respect for their
autonomy while aiming at their further rationalization and
consolidation. The steps taken so far by the Secretary-
General in this field are pointing in the right direction.
Slovakia, as a member of the Commission on
Sustainable Development and the Governing Council of
the United Nations Environment Programme, devoted
considerable attention to the nineteenth special session of
the General Assembly. Although the special session has
not brought the expected results, we consider it an
3


important step in the global discussion on the strengthening
of the principles of sustainable development.
We look forward with anticipation to the special
session of the General Assembly on drugs. That session,
which will be held next year, should yield concrete results
with regard to combating the production of and trafficking
in narcotic drugs and psychotropic substances. As we all
know, drugs pose a real threat, mainly to younger
generations.
Since the Slovak Republic’s establishment as an
independent State, it has been participating actively in the
work of one of the most important multilateral development
bodies, namely, the United Nations Development
Programme (UNDP). Slovakia has been a member of the
UNDP Executive Board since 1993. The UNDP regional
centre for Central and Eastern Europe was established in
the Slovak capital, Bratislava, in June of this year. The
creation of this centre is a concrete example of the
achievement of United Nations reform, in this instance of
UNDP’s efforts for decentralization at the country level and
cutting the burden of administrative costs. The centre’s
foundation has been actively supported by Slovakia, and
use has been made of my country’s advantageous position
as a bridge between UNDP secretariat activities at
Headquarters in New York and UNDP efforts in the
countries of Eastern Europe and the Commonwealth of
Independent States region. We are convinced that the
presence of the UNDP regional centre in Bratislava will
enable Slovakia to be even more active in development
cooperation within the United Nations development group.
Human rights are a matter of the highest priority
among the activities of the United Nations. Slovakia
stresses the need for the consistent implementation of
relevant United Nations resolutions. In this regard we
support the role of special rapporteurs appointed to selected
countries where systematic human rights abuses occur. We
acknowledge the results the special rapporteurs have
achieved in this field.
The Slovak Republic supports the ambitious proposals
for restructuring United Nations institutions dealing with
human rights in order to create effective conditions for
improved protection of human rights. In this connection, we
consider it appropriate and necessary to harmonize the
activities of the Commission on Human Rights with the
work of the relevant expert committees established pursuant
to international human rights treaties. At the same time, the
Slovak Republic supports the creation of effective
conditions for tripartite cooperation among Governments,
the United Nations and non-governmental organizations.
Human rights abuse has been the cause of a number
of conflicts in many places on our planet, which are often
followed by a humanitarian crisis on a massive scale.
Women and children are the most fragile sectors of any
afflicted population. We must not forget this fact while
pursuing the purposes of the United Nations.
I believe that the United Nations reform process will
be successfully completed in next few years. I find the
Secretary-General’s programme for reform to be an
important step in this regard. The Slovak Republic is
prepared to contribute to this process so that the United
Nations can approach the next millennium as a modern,
viable, global body with the adequate authority to fulfil
the purposes embodied in the United Nations Charter.




